USDC IN/ND case 3:20-cv-00966-DRL-MGG document 6 filed 11/23/20 page 1 of 5


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 JEFFREY ALLEN ROWE,

                      Plaintiff,

        v.                                        CAUSE NO. 3:20-CV-966-DRL-MGG

 DAWN BUSS et al.,

                      Defendants.

                                    OPINION & ORDER

       Jeffrey Allen Rowe, a prisoner without a lawyer, filed a complaint against

Assistant Warden Dawn Buss and Commissioner Robert E. Carter, Jr. He challenges the

constitutionality of a prison policy for managing COVID-19 risks that treats inmates who

leave the facility to attend medical appointments differently than inmates who leave the

facility to attend court proceedings. “A document filed pro se is to be liberally construed,

and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quotation marks and citations omitted). Still, under 28 U.S.C. § 1915A, the court

must review the merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief

against an immune defendant.

       Mr. Rowe alleges that the prison permits inmates who leave the facility to receive

medical care to return without being quarantined if certain conditions are met. Namely,

the prisoners cannot be out of the facility for more than twenty-four hours, they must
USDC IN/ND case 3:20-cv-00966-DRL-MGG document 6 filed 11/23/20 page 2 of 5


wear a mask at all times, follow social distancing and hand washing guidelines, not come

into direct contact with anyone known to have COVID-19, and remain under the direct

control and observation of the transport officers. If these conditions aren’t met, then the

inmate is quarantined for fourteen days upon his return to the facility. Before this policy,

inmates attending medical appointments were quarantined upon their return. Mr. Rowe

indicates that this policy exception was implemented in response to prisoners declining

to attend medical appointments because they did not want to be quarantined for fourteen

days upon their return.

       Mr. Rowe filed a motion to reduce his sentence with the LaPorte Circuit Court,

and the matter was scheduled for a hearing. In advance of his hearing, Mr. Rowe inquired

about whether he would be quarantined upon his return. Assistant Warden Dawn Buss

responded by indicating that he would need to be quarantined upon his return.

According to Mr. Rowe, she explained that some courts don’t test for COVID-19, while

offsite hospitals and clinics do.

       Mr. Rowe attended court on September 18, 2020. He met all the criteria to avoid

quarantine, if he had left for a medical appointment instead of a court hearing. Upon his

return, he was quarantined for fourteen days. He had limited human interaction during

this time. He was subjected to bright lights, did not have a television, and had limited

reading material.

       Mr. Rowe asserts that he was quarantined in retaliation for filing his motion

seeking a sentence modification. “To prevail on his First Amendment retaliation claim,

[Mr. Rowe] must show that (1) he engaged in activity protected by the First Amendment;


                                             2
USDC IN/ND case 3:20-cv-00966-DRL-MGG document 6 filed 11/23/20 page 3 of 5


(2) he suffered a deprivation that would likely deter First Amendment activity in the

future; and (3) the First Amendment activity was at least a motivating factor in the

Defendants’ decision to take the retaliatory action.” Gomez v. Randle, 680 F.3d 859, 866

(7th Cir. 2012) (quotation marks and citations omitted). Even assuming that a fourteen-

day quarantine is a deprivation that is likely to deter First Amendment activity, and in

the environment today that isn’t plausible, Mr. Rowe hasn’t plausibly alleged a link

between his filing a motion to modify his sentence—something that has nothing to do

with Ms. Buss—and her decision not to extend the policy exempting inmates who attend

medical appointments from quarantine to inmates who attend court hearings. Therefore,

Mr. Rowe may not proceed against Assistant Warden Buss for retaliation.

       In addition to retaliation, Mr. Rowe alleges that the policy of not offering inmates

attending court the same option to avoid quarantine offered to those attending medical

appointments is not rationally related to a legitimate penological interests. Under the

Equal Protection Clause, because Mr. Rowe does not suggest that the defendants targeted

him due to his membership in a suspect class, rational basis review applies. See Flynn v.

Thatcher, 819 F.3d 990, 991 (7th Cir. 2016). “Prison classifications are presumed to be

rational and will be upheld if any justification for them can be conceived.” Id. To uphold

governmental conduct under rational basis review, the court “need only find a

reasonably conceivable state of facts that could provide a rational basis for the

classification.” Indiana Petroleum Marketers & Convenience Store Ass’n v. Cook, 808 F.3d 318,

322 (7th Cir. 2015). Here, Assistant Warden Buss explained her reasoning – medical clinics

test patients for COVID-19, when not all courts do. While reasonable people can certainly


                                             3
USDC IN/ND case 3:20-cv-00966-DRL-MGG document 6 filed 11/23/20 page 4 of 5


disagree about whether these two groups of inmates should be treated differently, in the

midst of an unprecedented global pandemic that has proved particularly challenging in

institutional settings, Assistant Warden Buss offers a rational reason for this protocol. Her

response provides sufficient justification for treating inmates who attend medical

appoints differently than inmates that attend court proceedings. Thus, Mr. Rowe will not

be permitted to proceed on this claim.

       Mr. Rowe argues in the alternative that, to the extent prisoners returning from

court must be quarantined, even if they follow the COVID-19 safety protocols, those

returning from medical appointments pose the same risk, and Assistant Warden Buss is

therefore being deliberately indifferent to his safety when she does not quarantine those

who leave for medical appointments. This argument is without merit. Mr. Rowe’s Eighth

Amendment rights are not violated when an inmate who attends a medical appointment

and follows all the safety protocols outlined by the prison is not quarantined.

       Mr. Rowe has also sued Commissioner Carter in his official capacity for injunctive

relief. Because his complaint does not allege a constitutional violation, no injunctive relief

is available to Mr. Rowe.

       Although it is usually necessary to permit a plaintiff the opportunity to file an

amended complaint when a case is dismissed sua sponte, see Luevano v. Wal-Mart, 722 F.3d

1014 (7th Cir. 2013), that is unnecessary where the amendment would be futile. Hukic v.

Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad discretion to

deny leave to amend where . . . the amendment would be futile.”). Such is the case here.




                                              4
USDC IN/ND case 3:20-cv-00966-DRL-MGG document 6 filed 11/23/20 page 5 of 5


Accordingly, the court DISMISSES the case under 28 U.S.C. § 1915A because it does not

state a claim.

       SO ORDERED.

       November 23, 2020                     s/ Damon R. Leichty
                                             Judge, United States District Court




                                         5
